Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 36-48 as presented in the listing of claims below are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Sean Dean (Reg. No. 46,656) on 08 November 2021.

LISTING OF CLAIMS
(Currently Amended) A method for autonomously adapting a driving path of an autonomous or semi-autonomous vehicle when a trailer is attached to the vehicle, the method comprising: 
a. providing on the vehicle a sensor arrangement including one or more LIDAR sensors generating LIDAR data and one or more camera sensors generating camera data, the sensor arrangement including: 
i. at least one sensor having a field of view facing forward of the vehicle, 
ii. at least one of the LIDAR sensors having a field of view oriented toward a back of the vehicle, and 
iii. at least one of the camera sensors having a field of view oriented toward the back of the vehicle; 
b. providing a vehicle computer and processing with the vehicle computer an output of the sensor arrangement including the LIDAR data and the camera data to: 
i. perform a 3D reconstruction of an environment around the vehicle, and 

c. implement, with the vehicle computer, a path planner configured for computing an autonomous or semi-autonomous driving path for the vehicle in the 3D reconstruction on a basisApplication No. : 16/287,259(8500234-16) Filed: February 27, 2019Page: 3 of8of a free-space parameter of the vehicle when no trailer connected to the vehicle is detected by the sensor arrangement; 
d. in response to the detection of the trailer at step b(ii), communicating the at least one of the width dimension, height dimension, and length dimension to the path planner; 
e. implementing with the path planner an adjustment of the free-space parameter of the vehicle on the basis of the at least one height dimension, length dimension, and width dimension to produce an adjusted free-space parameter; and 
f. computing a driving path in the 3D reconstruction on the basis of the adjusted free-space parameter. 

       2-35. (Previously Cancelled)

(Currently Amended) The method of claim [[36]] 1, wherein the vehicle computer stores a map, including identifying obstacles in the map that the vehicle cannot navigate as a result of the adjustment of the free-space parameter.

(Currently Amended) The method of claim [[36]] 1, wherein the computing of the driving path includes avoiding a path that is not drivable due to the adjusted free-space parameter.

(Currently Amended) The method of claim [[36]] 1, wherein the computing of the driving path includes accounting for a longer cross time of the vehicle when crossing a junction.
 
(Currently Amended) The method of claim [[36]] 1, wherein the computing of the driving path includes calculating a different turning radius due to the adjusted free-space parameter.

(Currently Amended) The method of claim [[36]] 1, including identifying in the 3D reconstruction map static and dynamic objects interfering with the trailer rear overhang or trailer tail swing.

(Currently Amended) The method of claim [[36]] 1, including outputting a notification to a driver of the vehicle that a path drivable without the trailer is not drivable with the trailer.

(Currently Amended) A system for automatically adapting a driving path of an autonomous or semi- autonomous vehicle when a trailer is connected to the vehicle, the system comprising: 
a. a sensor arrangement including one or more LIDAR sensors generating LIDAR data and one or more camera sensors generating camera data, the sensor arrangement including: 
i. at least one sensor having a field of view facing forward of the vehicle, 
ii. at least one of the LIDAR sensors has a field of view oriented toward a back of the vehicle, and 
iii. at least one of the camera sensors has a field of view oriented toward the back of the vehicle, 
b. a vehicle computer configured for: 
i. processing an output of the sensor arrangement including the LIDAR data and the camera data to:

2. detect in the 3D reconstruction presence of a trailer connected to the vehicle and derive from the 3D reconstruction at least one of a width dimension, length dimension, and height dimension of the trailer, 
ii. implement a path planner configured for computing an autonomous or semi-autonomous driving path for the vehicle in the 3D reconstruction on a basis of a free-space parameter of the vehicle, when no trailer connected to the vehicle is detected by the sensor arrangement, 
iii. in response to detection of the trailer connected to the vehicle, communicating either one of the width dimension, the height dimension, and the length dimension to the path planner, 
iv. implementing with the path planner an adjustment of the free-space parameter of the vehicle on the basis of the height dimension, the dimension, and the width dimension to produce an adjusted free-space parameter, 
v. compute a driving path in the 3D reconstruction on the basis of the adjusted free-space parameter.

(Currently Amended) The system of claim [[43]] 42, wherein the vehicle computer stores a map, the path planner being configured for identifying obstacles in the map that the vehicle cannot navigate as a result of the adjustment of the free-space parameter.

(Currently Amended) The system of claim [[43]] 42, wherein in response to the adjustment of the free- space parameter, the path planner is configured to perform path computation that avoids a path that is not drivable due to the adjusted free-space parameter.

(Currently Amended) The system of claim [[43]] 42, wherein in response to the adjustment of the free- space parameter, the path planner is configured for computing a driving path including accounting for a longer cross time of the vehicle when crossing a junction.

(Currently Amended) The system of claim [[43]] 42, wherein in response to the adjustment of the free- space parameter, the path planner is configured for computing a driving path including calculating a different turning radius due to the adjusted free-space parameter.

(Currently Amended) The system of claim [[43]] 42, wherein in response to the adjustment of the free- space parameter, the path planner is configured for computing a driving path including identifying in the 3D reconstruction map static and dynamic objects interfering with the trailer rear overhang or trailer tail swing.

(Currently Amended) The system of claim [[43]] 42, wherein the path planner is configured for outputting a notification to a driver of the vehicle that a path drivable without the trailer is not drivable with the trailer.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Gao et al. (US 20180293445 A1) teaches using a LIDAR and camera in combination to create a height map which improves sensing
Atsushi et al. (US 20190219681 A1) teaches accounting for changes in vehicle characteristics such as weight and size when controlling a vehicle.

The following features:
c. implement, with the vehicle computer, a path planner configured for computing an autonomous or semi-autonomous driving path for the vehicle in the 3D reconstruction on a basis  Page: 3 of8of a free-space parameter of the vehicle when no trailer connected to the vehicle is detected by the sensor arrangement; 
d. in response to the detection of the trailer at step b(ii), communicating the at least one of the width dimension, height dimension, and length dimension to the path planner;  
e. implementing with the path planner an adjustment of the free-space parameter of the vehicle on the basis of the at least one height dimension, length dimension, and width dimension to produce an adjusted free-space parameter; and 
f. computing a driving path in the 3D reconstruction on the basis of the adjusted free-space parameter.
were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lavoie (US 20170120903 A1) teaches When reversing a vehicle, both the cognitive load on a driver and the collision risk may vary for a number of reasons. For example, when backing a vehicle and/or trailer into a parking space, the driver may need to monitor front corners of the vehicle in addition to the sides and rear of the vehicle to assure there is enough clearance between the vehicle and surrounding objects. In addition, the surrounding objects may also be moving, such as when a bicycle crosses the projected path of the vehicle. The cognitive load of the driver generally increases with vehicle speed due to the heightened situational awareness needed by the driver in order to operate the vehicle at that speed. While there may be perimeter sensing and collision mitigation features in place to warn the driver and stop the vehicle, it may be desirable to limit the speed of the vehicle to help manage the cognitive load of the driver and provide more comfortable collision mitigation when there are distracting conditions that may be competing for the driver's attention. Furthermore, managing the vehicle speed based on sensor activity can help limit the risk of a collision even with an automated driving system in place.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668